DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation wherein a display device comprising: a first insulating layer over a substrate; a first conductive layer over and in contact with the first insulating layer; a transistor comprising a gate electrode; a second insulating layer over the first conductive layer and the gate electrode of the transistor; a second conductive layer over and in contact with the second insulating layer; a third insulating layer over and in contact with the second insulating layer, the third insulating layer being in contact with a top surface of the second conductive layer; a fourth insulating layer over the third insulating layer, the fourth insulating layer being in contact with the top surface of the second conductive layer; and an electrode layer of a display element over the fourth insulating layer, the electrode layer being in contact with the top surface of the second conductive layer, wherein the second conductive layer overlaps with the first conductive layer, wherein the gate electrode of the transistor is provided over and in contact with the first insulating layer, wherein at least one of a source electrode and a drain electrode of the transistor is provided over and in contact with the second insulating layer, wherein each of the first insulating layer, the second insulating layer, and the third insulating layer comprises silicon, wherein the fourth insulating layer comprises an organic material, wherein the third insulating layer comprises a first opening, wherein the fourth insulating layer comprises a second opening, wherein the electrode layer of the display element is electrically connected to the second conductive layer through the second opening and the first opening, wherein a width of the first opening is larger than a width of the second opening, and wherein the second opening and the first opening overlap each other.
Regarding claims 3-7, claims 3-7 are allowable for the reasons given in claim 2 because of their dependency status from claim 2.

Regarding independent claim 8, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation wherein a display device comprising: a semiconductor layer over a substrate; a first insulating layer over the semiconductor layer; a first conductive layer over and in contact with the first insulating layer; a transistor comprising a gate electrode and the semiconductor layer; a second insulating layer over the first conductive layer and the gate electrode of the transistor; a second conductive layer over and in contact with the second insulating layer; a third insulating layer over and in contact with the second insulating layer, the third insulating layer being in contact with a side surface of the second conductive layer; a fourth insulating layer over the third insulating layer, the fourth insulating layer being in contact with the second conductive layer; and an electrode layer of a display element over the fourth insulating layer, the electrode layer being in contact with the second conductive layer, wherein the second conductive layer overlaps with the first conductive layer, wherein the gate electrode of the transistor is provided over and in contact with the first insulating layer, 4859-9852-3927.1Docket No.: 740756-004982 Application No. 17/580,235 Page No. 4 wherein at least one of a source electrode and a drain electrode of the transistor is provided over and in contact with the second insulating layer, wherein each of the first insulating layer, the second insulating layer, and the third insulating layer comprises silicon, wherein the fourth insulating layer comprises an organic material, wherein the third insulating layer comprises a first opening, wherein the fourth insulating layer comprises a second opening, wherein the electrode layer of the display element is electrically connected to the second conductive layer through the second opening and the first opening, wherein a width of the first opening is larger than a width of the second opening, and wherein the second opening and the first opening overlap each other.
Regarding claims 9-13, claims 9-13 are allowable for the reasons given in claim 8 because of their dependency status from claim 8.

Regarding independent claim 14, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 14, and specifically comprising the limitation wherein a display device comprising: a semiconductor layer over a substrate; a first insulating layer over the semiconductor layer; a first conductive layer over and in contact with the first insulating layer; a transistor comprising a gate electrode and the semiconductor layer; 4859-9852-3927.1Docket No.: 740756-004982 Application No. 17/580,235 Page No. 5 a second insulating layer over the first conductive layer and the gate electrode of the transistor; a second conductive layer over and in contact with the second insulating layer; a third insulating layer over and in contact with the second insulating layer, the third insulating layer being in contact with the second conductive layer; a fourth insulating layer over the third insulating layer, the fourth insulating layer being in contact with the second conductive layer; and an electrode layer of a display element over the fourth insulating layer, the electrode layer being in contact with the second conductive layer, wherein the second conductive layer overlaps with the first conductive layer, wherein the gate electrode of the transistor is provided over and in contact with the first insulating layer, wherein at least one of a source electrode and a drain electrode of the transistor is provided over and in contact with the second insulating layer, wherein each of the first insulating layer, the second insulating layer, and the third insulating layer comprises silicon, wherein the fourth insulating layer comprises an organic material, wherein the third insulating layer comprises a first opening, wherein the fourth insulating layer comprises a second opening, wherein the electrode layer of the display element is electrically connected to the second conductive layer through the second opening and the first opening, wherein a width of the first opening is larger than a width of the second opening, and wherein the second opening and the first opening overlap each other.
Regarding claims 15-19, claims 15-19 are allowable for the reasons given in claim 14 because of their dependency status from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yamada (US 6833668) teaches a display device, but fails to teach the specific inventions of independent claims 2, 8, and 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879